Citation Nr: 1202072	
Decision Date: 01/19/12    Archive Date: 01/30/12

DOCKET NO.  06-36 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Whether new and material evidence has been submitted to reopen the claim for service connection for residuals of exposure to ionizing radiation, to include mumps, left tennis elbow and hypertension.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel
INTRODUCTION

The Veteran had active service from November 1955 to August 1957. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. 

A Travel Board hearing in front of the undersigned Acting Veterans Law Judge was held in August 2010.  A transcript of the hearing has been associated with the claim file.  During the hearing, the Veteran waived initial RO consideration of the new evidence submitted in conjunction with the hearing.  38 C.F.R. § 20.1304(c) (West 2002).


FINDINGS OF FACT

1.  In November 2010 the Board remanded the issue of whether new and material evidence has been submitted to reopen the claim for service connection for residuals of exposure to ionizing radiation, to include mumps, left tennis elbow and hypertension for the issuance of a Statement of the Case.

2.  A Statement of the Case had been issued in March 2004 prior to the Board's remand of November 2010.

3.  The Veteran did not perfect an appeal on the issue of whether new and material evidence has been submitted to reopen the claim for service connection for residuals of exposure to ionizing radiation, to include mumps, left tennis elbow and hypertension after the issuance of the March 2004 Statement of the Case.





CONCLUSION OF LAW

The Board lacks jurisdiction over the issue of whether new and material evidence has been submitted to reopen the claim for service connection for residuals of exposure to ionizing radiation, to include mumps, left tennis elbow and hypertension.  38 U.S.C.A. §§ 7104, 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 19.7, 20.101, 20.200, 20.202 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally the Board's jurisdiction is predicated upon an appeal having been filed on an issue or issues in controversy.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 19.7, 20.101.  An appeal consists of a timely filed notice of disagreement (NOD) in writing, and, after a Statement of the Case (SOC) has been furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 7105, 38 C.F.R. § 21.200.

In November 2010, the Board remanded the issue of whether new and material evidence has been submitted to reopen the claim for service connection for residuals of exposure to ionizing radiation, to include mumps, left tennis elbow and hypertension for the issuance of a Statement of the Case.  Subsequent to the promulgation of the Board's remand, the Board was notified that a Statement of the Case had been issued in March 2004.  Therefore, the Board's remand of November 2010 was issued in error.  The Veteran did not perfect an appeal on the issue after the issuance of the Statement of the Case in March 2004.  Accordingly, the Board does not have jurisdiction to review the issue of whether new and material evidence has been submitted to reopen the claim for service connection for residuals of exposure to ionizing radiation, to include mumps, left tennis elbow and hypertension, and the issue is dismissed without prejudice.





ORDER

The issue of whether new and material evidence has been submitted to reopen the claim for service connection for residuals of exposure to ionizing radiation, to include mumps, left tennis elbow and hypertension is dismissed for lack of jurisdiction.



____________________________________________
KRISTI L. GUNN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


